Title: To Thomas Jefferson from Edmund Bacon, 1 December 1808
From: Bacon, Edmund
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Monticello 1st. December 1808.
                  
                  Inclose Mr. Lewis’s account. I have not seen Mr. Walker but I shall see him on sunday. The balance due Mr. Bell seems to be about 12 Dollers. I will Heare place all my Purchases of corn and fodder and when payable. I Got disappointed in the Ingagement with Mr. Anderson for the Hundred barrils corn. I have Purchased of others people which will not need your paying any more money to Mrs. Carter than the one sum already agreed to pay, for Jinnenys corn
                  
                     
                        
                           Decem. 10th
                           Robert Teril for 50 barrils
                           @ 9/6 per barril
                        
                        
                           January 10th
                           Nicholas Jinneny 
                           63. do
                           @ 9/6
                        
                        
                           
                           Henley Hamner. 
                           26 do
                           @ 9/. 1h barril
                        
                        
                           
                           John Spears
                           15 do
                           @ 9/6
                        
                        
                           
                           John Pace
                           15 do
                           @ 9/6 due in February
                        
                        
                           
                           Murrey Pace
                           50. do
                           @ 9/6
                        
                        
                           
                           Shaderick Runnolds
                           30 do
                           @ 9/6
                        
                        
                           
                           
                           249.
                           barrils
                        
                     
                  
                  
                  Ingagements for fodder and when payable
                  
                     
                        
                           Jan 10th
                           John Spears for
                           4000
                           pos fodder
                           @ 3/. the Hd. pounds.
                        
                        
                           
                           Barnard Butler
                           4000
                           do—
                           @ 3/.
                        
                        
                           
                           Robert Teril for
                           5,700
                           do
                           @ 3/. due in Decemr. 10th. 08
                        
                        
                           
                           Nicholas Jinneny
                           2000
                           do
                           @3/6 due 15th. March 1809.
                        
                        
                           
                           
                           15700
                           pounds
                           
                        
                     
                  
                  
                  We have this day finished the second Levil of the Garden. I think it Looks beatiful (I believe Sir I told you I thaught we could Get the Garden done By Last December. I dont think we shall be able to Get it done by that time as the work is very heavy. I think we can Get the other Levil done by 15th or 20th January if we do not have a graite deal Bad weather to Keep us back. I believe Sir we had better endeavour to fatten the Graiter part of your spring beef as Provindur is Cheep I apprehend you will want at least four as Grass.
                  Beef Cannot be had untill about June. I have exchanged Castor for a very Good Plantation Horse and only 5 years old. I am affraid we shall be Oblige to winter Fitzpartner as he is yet Lame and I do not believe I could Get twenty dollers in money for him
                  I believe Sir I mentioned some twice past I owed Mr. Merawather about 12 dollers for Lambs. I have paid him (but must Get the favour of you to send 12 dollers for William Layin for a Cow and Calf which I baught of him Last fall I was mistaken in the time when I thaught the money was due and he is applying for the money. I am Sir your Ob St.
                  
                     E: Bacon 
                     
                  
               